Citation Nr: 0331623	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-19 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The veteran had active service from August 1977 to February 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.




REMAND

In the November 2002 VA Form 9, the appellant requested a 
videoconference hearing at the RO before a Veterans Law 
Judge.

On March 7, 2003, a videoconference hearing was held before 
Christopher J. Gearin, who is the Acting Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  Unfortunately, the recording of that 
hearing was inaudible due to technical problems, and a 
transcript of that hearing could not be made.  The Board sent 
a letter to the appellant in October 2003 informing him that 
the tape was inaudible and offering him the opportunity for 
another hearing.  The appellant responded in November 2003 
that he wanted a hearing before a Veterans Law Judge at the 
RO.

Accordingly, in order to afford due process to the appellant, 
this case is REMANDED for the following:

The RO should schedule the appellant for 
a hearing before a traveling Veterans Law 
Judge at the RO, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




